EXHIBIT 10.2


FORM OF PERFORMANCE AWARD AGREEMENT (EVP)
THIS PERFORMANCE AWARD AGREEMENT (this “Agreement”) is made as of the 1 day of
March, 2017, between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of
its Affiliates (collectively, the “Company”), and Named Employee (“Employee”). A
copy of the Amended and Restated Dynegy Inc. 2012 Long Term Incentive Plan (the
“Plan”) is annexed to this Agreement and shall be deemed a part of this
Agreement as if fully set forth herein. Unless the context otherwise requires,
all terms that are not defined herein but which are defined in the Plan shall
have the same meaning given to them in the Plan when used herein.
1)
The Plan. Employee acknowledges receipt of a copy of the Plan, and agrees that
this Performance Award shall be subject to all of the terms and provisions of
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, and to all of the terms and conditions of this Agreement.

2)
The Grant. The Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) granted to Employee on March 1, 2017 (“Effective
Date”), a Performance Award of a designated number of performance units, each of
which has a designated value equivalent to Dynegy’s Stock Price as of the
Effective Date. No portion of the Performance Units will be earned if the
Company’s performance is below the Minimum level of performance. The performance
criteria are designated in Section 3 and on Exhibit 1 to this Agreement.

3)
Performance Period and Performance Goals. Subject to the provisions of Sections
5 and 6 of this Agreement, the performance period for purposes of determining
whether the Performance Award will be paid shall be January 1, 2017 through
December 31, 2019 (the “Performance Period”). The Performance Criteria for
purposes of determining whether, and the extent to which, the Performance Award
will be paid are set forth in Exhibit 1 to this Agreement, which Exhibit is made
a part of this Agreement.

4)
Payment. Subject to the provisions of Sections 5 and 6 of this Agreement,
following the end of the Performance Period, Employee shall be entitled to
receive the payment of an amount not exceeding the maximum value of the
Performance Award, based on the achievement of the Performance Criteria set
forth in Exhibit 1 for such Performance Period, as determined and certified in
writing by the Committee. Payment of the Performance Award may be made in a lump
sum in Dynegy Common Stock and shall be made no earlier than January 22, 2020
and not later than March 15, 2020 or such other time as complies with Code
Section 409A.

5)
Termination. The Performance Award shall terminate if Employee does not remain
continuously in the employ of the Company or does not continue to perform
services as a Consultant or Director for the Company at all times during the
Performance Period, except that:

a)
if the Employee is determined to be disabled (as defined in the Company’s long
term disability program or plan in which the Employee is a participant or, if
the Employee does not participate in any such plan, as defined in the Dynegy
Inc. Long Term Disability Plan, as amended, or the successor plan thereto) or in
the event of the death of the Employee, all Performance Units shall become
vested at Target level of performance. In such case, Employee or Employee’s
legal representative, or the person, if any, who acquired the Performance Award
by bequest or inheritance or by reason of the death of Employee, shall be
entitled to receive any payment with respect to the Performance Award in
accordance with this Agreement, or

b)
if the Employee’s employment with the Company terminates by reason of
Involuntary Termination, then the Performance Units shall not be forfeited upon
termination of employment and instead shall become vested upon completion of the
performance period based solely upon the actual level of performance of the
Company, or

c)
if the Employee’s employment with the Company terminates by reason of retirement
following the date on which such Employee has (I) reached sixty (60) years of
age and (II) completed at least ten (10) years of service as an employee of the
Company, then the Performance Unites shall become vested upon completion of the
performance period based upon actual level of performance.

6)
Corporate Change. If a Corporate Change occurs during the Performance Period,
provided the ending share would entitle Employee to receive a Performance Award
based upon the performance goals set forth in Exhibit 1 to this Agreement
Employee shall receive a payment with respect to the Performance Award, which
shall be determined by using either, as applicable (a)



PERFORMANCE AWARD AGREEMENT     PAGE 1

--------------------------------------------------------------------------------

EXHIBIT 10.2


the agreed price per share received by the shareholders of Dynegy as a result of
the Corporate Change, or if there is no agreed price per Share, then (b) the
average closing Dynegy Inc. share price for the twenty (20) consecutive trading
days immediately preceding the effective date of the Corporate Change, as the
ending Share price for the Performance Period. Such payment, if any, shall be
made regardless of whether Employee’s employment with the Company is terminated
(other than for Cause) on or after the effective date of such Corporate Change,
and shall be made in stock or cash to Employee as soon as administratively
feasible but no later than the later of December 31 of the calendar year in
which the Corporate Change occurs or the 15th day of the third month following
the effective date of the Corporate Change. The Performance Period shall end as
of the effective date of a Corporate Change, and any Performance Award payments
hereunder shall only be made in accordance with this Section. Notwithstanding
anything contained herein to the contrary, any Corporate Change within the first
twelve (12) months of the Performance Period would entitle Employee to receive a
Performance Award at Target level of performance.
7)
Status of Stock. Employee agrees that any Shares distributed pursuant to this
Agreement will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.
Employee also agrees that (a) the certificates representing the Shares may bear
such legend or legends as the Committee in its sole discretion deems appropriate
in order to assure compliance with applicable securities laws and (b) the
Company may refuse to register the transfer of the Shares on the stock transfer
records of the Company, and may give related instructions to its transfer agent,
if any, to stop registration of such transfer, if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable securities law.

8)
Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company or an Affiliate (as such term is defined in the Plan).
Nothing in the adoption of the Plan or the grant of the Performance Award
thereunder pursuant to this Agreement shall confer upon Employee the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time. Unless otherwise provided in a
written employment agreement or by applicable law, Employee’s employment by the
Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either Employee or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee in its sole discretion, and its determination
shall be final and binding on all parties.

9)
Withholding of Tax. To the extent that payment of the Performance Award results
in compensation income to Employee for federal or state income tax purposes, the
Company is authorized to withhold from any cash or Stock distributable to the
Employee under this Agreement) then or thereafter payable to Employee any tax
required to be withheld by reason of such resulting compensation income.

10)
Code Section 409A. If it is subsequently determined by the Committee, in its
sole discretion, that the terms and conditions of this Agreement and/or the Plan
are not compliant with Code Section 409A, or any Treasury regulations or
Internal Revenue Service guidance promulgated thereunder, this Agreement and/or
the Plan may be amended accordingly.

11)
Miscellaneous.

a)
This grant is subject to all the terms, conditions, limitations and restrictions
contained in the Plan. In the event of any conflict or inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall be
controlling. In the event of any conflict or inconsistency between the terms
hereof and the terms of the Dynegy Inc. Severance Plan, including any amendments
or supplements thereto, the terms hereof shall be controlling.

b)
Any notices or other communications provided for in this Agreement shall be
sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered when hand delivered to Employee at
his or her principal place of employment or when sent by registered or certified
mail to Employee at the last address Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered when sent by registered or certified mail to the Company at its
principal executive offices.

[Remainder of page intentionally left blank]




PERFORMANCE AWARD AGREEMENT     PAGE 2

--------------------------------------------------------------------------------


EXHIBIT 10.2


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has agreed to and
accepted the terms of this Agreement*, all as of the date first above written.
DYNEGY INC.
By:    /s/ Julius Cox    
Name:    Julius Cox
Title:    Executive Vice President and CAO
*Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
restricted stock administrator.






PERFORMANCE AWARD AGREEMENT     PAGE 3

--------------------------------------------------------------------------------


EXHIBIT 10.2


Exhibit 1
Performance Criteria
The following Performance Criteria shall apply to the Performance Award
described in the attached PERFORMANCE AWARD AGREEMENT, dated as of the 1 day of
March, 2017 between DYNEGY INC., a Delaware corporation (“Dynegy”), and all of
its Affiliates (collectively, the “Company”), and the Employee.
1.
Performance Period: January 1, 2017 through December 31, 2019.

2.
Performance Criteria:

(a)
Total Shareholder Return – For one-half (50%) of the Award, the performance
criteria shall be calculated utilizing a volume-weighted average price (VWAP) by
comparing the cumulative total stockholder return (“TSR”) for Dynegy’s common
stock relative to the TSR for the Designated Peer Group and assuming that any
dividends paid by Dynegy or the Designated Peer Group are reinvested on a daily
basis. For this purpose, TSR is calculated based on (a) the average stock price
for a share of common stock during the 10 trading days both before and after
January 1, 2017 and (b) the average stock price for a share of common stock
during the 10 trading days both before and after December 31, 2019.

(b)
Free Cash Flow – For one-half (50%) of the Award, the performance criteria shall
be based on Dynegy’s Free Cash Flow (“FCF”) over the Performance Period. FCF is
defined as cash flow from operations less non-discretionary maintenance and
environmental capital expenditures, the cash impact of acquisition-related fees
and financing costs plus the return of restricted cash. FCF also includes
receipts or payments related to interest rate swaps and excludes the impact of
changes in collateral and working capital. FCF will exclude capital costs
related to compliance with environmental requirements.

1.
Designated Peer Group: Any member of the Designated Peer Group (see Exhibit 2)
that undergoes a “change of control event”, or significant change in business
direction, prior to the end of the Performance Period may be removed from the
Designated Peer Group at the discretion of the Human Resources and Compensation
Committee. A “change of control event” shall mean: (i) when a company completes
the sale of assets having a gross sales price which exceeds 50% of the
consolidated total capitalization of the company (consolidated total
stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or (ii)
any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the company representing more than 30% of the total votes eligible
to be cast at any election of directors of the company.

2.
Award Level for TSR: The Award Level for TSR shall be determined based on the
percentile rank of Relative TSR. For this purpose, the following shall apply:

Percentile Rank1    Award Level2 
90th% or better: (Maximum)    200%
75th%    175%
50th% (Target):    100%
25th% (Minimum)    50%
Below 25th%    0%
1.Award Level for FCF: The Award Level for FCF shall be determined based on the
achievement of the following cumulative FCF amounts over the Performance Period:


PERFORMANCE AWARD AGREEMENT     EXHIBIT 1

--------------------------------------------------------------------------------

EXHIBIT 10.2


Performance Level
FCF Amount
% of Target PSUs Earned3
Maximum
 
200%
Target
 
100%
Threshold
 
50%
<Threshold
 
0%



























__________________________________________
1 If absolute TSR is negative across the Designated Peer Group, award payouts
will be capped at 100%, regardless of relative TSR positioning.
2 Linear interpolation will be applicable to the percentages between 25% and
50%, 50% and 75%, and 75% and 90%.
3 Linear interpolation will be applicable to the percentages between the
Performance Levels.


PERFORMANCE AWARD AGREEMENT     EXHIBIT 1

--------------------------------------------------------------------------------


EXHIBIT 10.2


Exhibit 2
Designated Peer Group
☐    Public Service Enterprise Group (PSEG)
☐    Exelon Corporation (EXC)
☐    FirstEnergy (FE)
☐    Entergy Corporation (ETR)
☐    NRG Energy Inc. (NRG)
☐    AES Corporation (AES)
☐    Calpine Corporation (CPN)
☐    Capital Power Corporation (CPX)
☐    TransAlta Corporation (TAC)






PERFORMANCE AWARD AGREEMENT     EXHIBIT 2